Name: Commission Regulation (EEC) No 3536/87 of 25 November 1987 amending Regulation (EEC) No 2935/87 fixing for the 1987/88 marketing year the minimum purchase price for oranges delivered for industrial processing and the financial compensation payable after processing
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/ 18 Official Journal of the European Communities 26 . 11 . 87 COMMISSION REGULATION (EEC) No 3536/87 of 25 November 1987 = amending Regulation (EEC) No 2935/87 fixing for the 1987/88 marketing year the minimum purchase price for oranges delivered for industrial processing and the financial compensation payable after processing price and financial compensation for which are set by Commission Regulation (EEC) No 2935/87 (3) ; whereas Regulation (EEC) No 2935/87 should therefore be amended to include those varieties ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 2935/87_ is hereby amended as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of certain varieties of oranges ('), as last amended by Regulation (EEC) No 3391 /87 (2), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 3391 /87 of 9 November 1987 concerning special measures for the processing of certain varieties of oranges and amending Regulation (EEC) No 2601 /69 , and in particular Article 2 (2) thereof, Whereas 'Shamouti ' oranges are included in the list of varieties of oranges eligible for aid for processing under Regulation (EEC) No 26b 1 /69 in order to ensure that the purposes for which they are used tend to be in keeping with their characteristics and to limit the quantities concerned and whereas, under Regulation (EEC) No 3391 /87, arrangements similar to those laid down in Regulation (EEC) No 2601 /69 are , again for limited quan ­ tities , applicable to the Cadenera, Castellana and Macetera varieties of biondo oranges ; Whereas the intrinsic characteristics of the Cadenera, Castellana and Macetera varieties are the same as those of the 'Biondo comune' variety, the minimum purchase 1 . In Article 1 ( 1 ) (a), Biondo comune variety : is replaced by 'Biondo comune, Shamouti , Cadenera, Castellana and Macetera varieties ; 2 . In Article 2 (a), Biondo comune variety : is replaced by 'Biondo comune, Shamouti , Cadenera, ; Castellana and Macetera varieties Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean . Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1987. For the Commission Frans ANDRIESSEN Vice-President (] ) OJ No L 324, 27 . 12 . 1969 , p . 21 . (2) OJ No L 323 , 13 . 11 . 1987, p . 2. (3) OJ No L 278 , 1 . 10 . 1987, p. 49 .